Citation Nr: 1217763	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  07-28 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a higher rating for service-connected migraine headaches. 

2.  Entitlement to a higher rating for service-connected focal glomerulosclerosis with bilateral echogenic kidney.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from February 1991 to May 1991, July 1991 to June 1992 and June 1993 to January 1995.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The record indicates that, in November 2007, the Veteran testified at a hearing held at the RO before a Decision Review Officer.  A copy of that transcript is not, however, associated with the claims file.

The Veteran appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in May 2012.  A copy of the transcript of this hearing has been associated with the claims file.  


REMAND

A remand of the Veteran's appeal is required for further attempts to find or reconstruct the Veteran's claims file.  The record indicates that, in May 2010, it was determined that the Veteran's claims file was lost and the VA Records Management Center was requested to rebuild it.  

In rebuilding the Veteran's claims file, the only adjudicatory documents associated with the new claims file relating to prior adjudications is a Statement of the Case with cover letter dated in December 2005, a Statement of the Case with cover letter and a rating decision (no cover letter) dated in March 2007, a Supplemental Statement of the Case with cover letter dated in January 2008, and a Supplemental Statement of the Case with cover letter dated in January 2009.  

From these records, the Board has been able to determine the likely procedural history of this appeal.  The Veteran initially filed his claims for service connection in February 1995.  In a rating decision issued in October 1995, service connection was granted for headaches and focal glomerulosclerosis, both evaluated as noncompensable, effective January 27, 1995 (the day after the Veteran's discharge from active service).  The Veteran submitted a Notice of Disagreement as to the assignment of the noncompensable disability ratings for these now service-connected disabilities in June 1996.  Thereafter, it cannot be determined what action was taken by the RO.  

In February 2003, the Veteran filed a claim for service connection for additional disabilities and for compensable disability ratings for his already service-connected headaches and focal glomerulosclerosis.  By rating decision issued in December 2003, the RO granted a disability rating of 10 percent for the Veteran's headaches effective February 28, 2003 but denied a compensable disability rating for his focal glomerulosclerosis.  In December 2003, the Veteran filed a Notice of Disagreement as to the effective date assigned for the 10 percent rating for headaches.  In August 2004, the Veteran filed a Notice of Disagreement as to the denial of higher disability ratings for his service-connected headaches and focal glomerulosclerosis.  By Statement of the Case dated in December 2005, the RO granted a 30 percent disability rating for the Veteran's service-connected headaches effective August 16, 2005, but continued its denial of a compensable disability rating for service-connected focal glomerulosclerosis.  The December 2005 Statement of the Case was issued in February 2006.  It does not appear that the Veteran perfected his appeal by filing a timely VA Form 9 or other statement that the RO could take as a substantive appeal.

In August 2006 (according to a Statement of the Case dated in March 2007), the Veteran submitted a Notice of Disagreement as to the effective date of August 16, 2005, assigned for the award of 30 percent for his service-connected headaches claiming there was clear and unmistakable error (CUE).  A rating decision is of record dated in March 2007 that purportedly adjudicated this issue; however, it found CUE in the assignment of the rating and reduced the Veteran's rating to 30 percent, which would be inconsistent with what is shown in the remainder of the record.  The Board notes that there is no cover letter or other indication that this rating decision was in fact issued to the Veteran.  In addition, the Statement of the Case dated in March 2007 also addressed the issue of CUE and, finding that there was CUE in the assignment of the 30 percent disability rating, proposed to reduce the Veteran's disability rating to 10 percent pending appropriate notification.  This Statement of the Case also listed as issues on appeal entitlement to higher disability ratings for service-connected headaches and focal glomerulosclerosis.  

Although there is a cover letter with this Statement of the Case, it is unclear as to whether it was actually issued as the January 2008 Supplemental Statement of the Case indicates that the Statement of the Case was dated and issued in September 2007; however, no such Statement of the Case has been associated with the rebuilt claims file.  The Supplemental Statement of the Case listed the issues on appeal as entitlement to increased disability ratings for service-connected migraine headaches (to include the proposed reduction) and focal glomerulosclerosis.  The Board notes that, in this Supplemental Statement of the Case, the proposed reduction of the Veteran's disability rating for his service-connected migraine headaches (i.e., from 30 percent to 10 percent) was determined to be inappropriate as the evidence supported a 30 percent evaluation.  The criteria for a higher disability rating of 50 percent, however, were found not to be met.  Furthermore, a compensable disability rating for the Veteran's service-connected focal glomerulosclerosis was again denied.

The final adjudicatory document that is associated with the rebuilt claims file that appears to have been issued prior to the Veteran's claims file being lost is the January 2009 Supplemental Statement of the Case.  The issues on appeal in this Supplemental Statement of the Case are entitlement to evaluations greater than 30 percent for migraine headaches and 0 percent for focal glomerulosclerosis.  In this Supplemental Statement of the Case, an evaluation greater than 30 percent was denied for service-connected migraine headaches but an increase to 30 percent was awarded for service-connected focal glomerulosclerosis effective December 18, 2007.

Initially, the Board notes that, based upon the available record, it appears that the Veteran failed to perfect his appeal as to the Statement of the Case dated in December 2005 and, therefore, the rating decisions issued in October 1995 and December 2003 are final.  See 38 U.S.C.A. § 7105(b) and (c) (a decision becomes final if an appeal is not perfected within the allowed time period).  It is unclear to the Board, therefore, how it has jurisdiction over the Veteran's increased rating claims as there is no pertinent rating decision of file issued after that time nor is one mentioned within the March 2007 Statement of the Case.  The Board acknowledges, however, the decision by the United States Court of Appeals for Veterans Claims (Court) in Percy v. Shinseki, 23 Vet. App. 37 (2009), which held that a substantive appeal is not a jurisdictional requirement and the timeliness requirement may be waived where the RO's actions indicate to the appellant that an appeal is perfected or that a substantive appeal was filed. 

Furthermore, it is unclear whether the rating decision and Statement of the Case dated in March 2007 were actually issued to the Veteran given that the January 2008 Supplemental Statement of the Case states that the pertinent Statement of the Case was dated and issued in September 2007 but is not of record.

Consequently, it would be helpful on remand (especially if not all the adjudicatory records are available) if the RO were able to provide a clear and comprehensive procedural history of the Veteran's claims and associate with the claims file any missing adjudicatory documents it can find.  

The Veteran was first notified in a June 2010 notice letter (relating to other issues than those certified for appeal) that his claims file could not be located and attempts were being made to reconstruct his file.  He was requested to provide copies of any past correspondence with the RO that he had in his possession, but he did not respond.  A Report of (Telephone) Contact with the Veteran from July 2010 indicates he stated he did not have copies of his service treatment records but he would look for any other records.  The Board notes that the Veteran has submitted a copy of a rating decision cover letter dated October 4, 1995, which indicates service connection for focal glomerulosclerosis and headaches was being granted and evaluated as less than 10 percent each.  He has not, however, submitted any other records and it is unlikely he has any additional records in his possession.

The Board notes, however, that the Veteran was represented at the time that the adjudicatory documents in the rebuilt claims file were issued.  The cover letter to the Statement of the Case dated in December 2005 indicates the Veteran was represented by an attorney's office (see cc: at the end of the letter).  As for the other documents, they indicate that the Veteran was represented by Disabled American Veterans at that time (see cc: at the end of the notice letters).  Although it is unclear whether the attorney who represented the Veteran in December 2005 would still have any records, the Veteran should be advised that this is a potential source and that he should contact his attorney to attempt to obtain any records he may have.  

As for Disabled American Veterans, the Board notes it continues to be the Veteran's representative.  Consequently, as it is copied on all documents sent to the Veteran (as well as keeping any documents it submits on behalf of the Veteran), it may have in its file documents presently missing from the rebuilt claims file relevant to the current claims on appeal.  The Veteran should be advised that this is a potential source for the missing documents and efforts should be undertaken to obtain them.

In addition, the Board notes that rebuilding a claims file not only involves obtaining the adjudicatory documents related to the Veteran's claims but also the evidence previously of record.  It does not appear that any effort has been undertaken to recreate the evidence previously of record as listed in the Statements of the Case and Supplemental Statements of the Case discussed above.  Efforts should be undertaken on remand to obtain this evidence and associate it with the Veteran's claims file.

As for what evidence was of record, it is clear there were VA treatment records although how far back they go is not as clear.  The Board notes that a June 2010 letter from the Veteran's treating VA primary care physician indicates that she has reviewed the Veteran's medical record from 1997 to the present.  As this evidence was most likely of record previously, it should be obtained and associated with the rebuilt claims file.

Other evidence of record not already associated with the rebuilt claims file includes:  VA examinations conducted in October 2005 and December 2007 that are listed in the Statements of the Case dated in December 2005 and March 2007; medical statement from the Veteran's VA primary care physician at the VA Medical Center in San Diego, California, dated January 16, 2008; and Social Security Administration records.

As for new evidence, the Board notes that, at its hearing with the Veteran in May 2012, he testified that he had been treated for a migraine headache two weeks before the hearing in the emergency rooms at the VA Medical Center in San Diego, California, and at a private hospital ("Sharp Hospital").  He also testified that he had been treated many times at the emergency room at "Sharp Hospital" while he was working in 2007.  These records may be highly relevant to the Veteran's claim for a higher disability rating for his service-connected migraine headaches and should be obtained on remand.

Finally, the Board finds that new VA examinations are warranted to determine the current severity of the Veteran's service-connected migraine headaches and focal glomerulosclerosis.  Although a general medical VA examination was conducted in December 2010, it was not specific to these disabilities but was more focused on the Veteran's nonservice-connected multiple musculoskeletal complaints.  Thus, the report relating to the Veteran's service-connected disabilities is not detailed enough to evaluate their current severity.  As far as the Board can tell from what is available in the rebuilt claims file, the Veteran was last examined for his service-connected disabilities in December 2007, four and one-half years ago.  Thus, the Board finds that remand is warranted for examinations of the Veteran's service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  All efforts should be undertaken to find the claims files that have been lost.  If the files cannot be found, seek to obtain and associate with the rebuilt claims file the relevant adjudicatory documents from 1995 through 2010.  This should include contacting the Veteran and advising him that such documents may be with his representatives, who are indicated in the available cover letters to the Statements of the Case dated in December 2005 (attorney) and March 2007 (Disabled American Veterans).  He should be advised that he may obtain these records and submit them to VA himself or he may enlist VA's assistance.  All identified records should be sought from the identified parties.  A negative response should be requested if any identified records are not available and the Veteran and his representative so advised.

2.  Associate with the rebuilt claims file the Veteran's medical treatment records from the VA Medical Center in San Diego, California, from 1997 through 2009 for treatment relating to his service-connected migraine headaches and focal glomerulosclerosis.  In addition, associate with the rebuilt claims file records for migraine headaches for emergency and inpatient treatment at the VA Medical Center in San Diego in May 2012.

3.  Associate with the rebuilt claims file the reports of any VA examinations related to the Veteran's service-connected migraine headaches and focal glomerulosclerosis, especially those dated in October 2005 and December 2007.

4.  Request the Veteran's medical and adjudication records from the Social Security Administration.  Associate all correspondence and any records received with the claims file.

5.  Contact the Veteran and ask him to complete a release form authorizing VA to obtain the treatment records of the private hospital ("Sharp Hospital") that he testified he has received treatment at for his migraine headaches.  The Veteran should be advised that, in lieu of submitting a completed release form, he can submit these private medical treatment records to VA himself.  If the Veteran provides a completed release form, then the medical records identified should be requested.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  The Veteran and his representative should be notified of unsuccessful efforts in this regard and afforded an opportunity to submit the identified records.

6.  After the above-requested development is complete, the Veteran should be scheduled for VA examinations.  The claims file must be made available to each examiner for review prior to the examination, and such review must be noted in the examination report.  All studies deemed appropriate should be performed and all findings should be set forth in detail.  

Neurological Examination - The Veteran should be afforded an examination to determine the current severity of his service-connected migraine headaches.  Specifically, the examiner should comment on the frequency and prostrating nature of the migraines (e.g., whether the attacks are very frequent and completely prostrating).  The examiner should describe in detail the level of activity the Veteran can maintain during the attacks.  The VA examiner should also indicate whether these attacks are productive of severe economic inadaptability.  All opinions expressed by the examiner should be accompanied by a complete rationale.  

Kidney Examination - The Veteran should be afforded an examination to determine the current severity of his service-connected focal glomerulosclerosis with bilateral echogenic kidney.  The examiner should describe the nature and extent of the Veteran's present disability.  Included in his report should be findings as to the frequency and persistence of any albuminuria; BUN and creatine levels; extent of decrease of function of the kidneys or other related organ systems (especially cardiovascular); hypertension; associated urine leakage, frequency, or obstructed voiding; gout; or urinary tract infection traceable to the service-connected disability.  

7.  After ensuring that all development requested has been accomplished and any additional evidence has been obtained (including that the VA examination reports are adequate), the Veteran's claims should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

